Name: Commission Regulation (EC) No 679/2002 of 16 April 2002 amending Regulation (EC) No 21/2002 establishing the supply balances and Community aid for the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001
 Type: Regulation
 Subject Matter: trade;  production;  regions and regional policy;  agricultural activity;  economic policy
 Date Published: nan

 Avis juridique important|32002R0679Commission Regulation (EC) No 679/2002 of 16 April 2002 amending Regulation (EC) No 21/2002 establishing the supply balances and Community aid for the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 Official Journal L 104 , 20/04/2002 P. 0006 - 0025Commission Regulation (EC) No 679/2002of 16 April 2002amending Regulation (EC) No 21/2002 establishing the supply balances and Community aid for the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1452/2001 of 28 June 2001 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments, amending Directive 72/462/EEC and repealing Regulations (EEC) No 525/77 and (EEC) No 3763/91 (Poseidom)(1), and in particular Article 3(6) and Article 7(2) thereof,Having regard to Council Regulation (EC) No 1453/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Azores and Madeira and repealing Regulation (EC) No 1600/92 (Poseima)(2), and in particular Article 3(6) and Article 12(2) thereof,Having regard to Council Regulation (EC) No 1454/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Canary Islands and repealing Regulation (EC) No 1601/92 (Poseican)(3), and in particular Article 3(6) thereof,Whereas:(1) Regulations (EC) No 1452/2001 and (EC) No 1453/2001 introduce specific measures for the livestock sector in the French overseas department and the Azores and Madeira, respectively. In particular, Article 7(1) of Regulation (EC) No 1452/2001 allows bovine animals originating in third countries and intended for on-site fattening and consumption in the French overseas departments to be imported duty free. Under Article 12(1)(a) of Regulation (EC) No 1453/2001, customs duties are not to be levied on imports into Madeira of bovine animals originating in third countries and intended for on-site fattening and consumption in the islands. In addition, under Article 12(1)(b) of that Regulation, aid is to be granted for the supply of bovine animals originating in the Community. The minimum duration of the fattening period of animals imported or delivered under these arrangements, in particular, should be laid down.(2) Commission Regulation (EC) No 21/2002 of 28 December 2001 establishing the supply balances and Community aid for the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001(4), as amended by Regulation (EC) No 158/2002(5), repealed Regulations (EEC) No 2312/92(6) and (EEC) No 2255/92(7) laying down detailed rules for applying the specific supply of live bovine animals to the French overseas departments and Madeira, respectively. New detailed rules for applying the scheme should therefore be laid down.(3) Regulation (EC) No 21/2002 incorrectly refers to the Combined Nomenclature code for live pure-bred breeding bovines as referred to in Annexes II and III (part 8), and should be corrected.(4) Regulation (EC) No 1454/2001 provides for the supply to the Canary Islands of products falling within CN codes 1701 and 1702 in the sugar sector, with the exception of glucose and isoglucose. In cases where such supply involves sugar falling within CN codes 1701 91 00 and 1701 99 90, the method for calculating the aid applicable to such sugar should be laid down, as it is in the case of white sugar, raw sugar and sucrose syrups.(5) The arrangements for using certain products included in the supply balance for milk and milk products for the Canary Islands should be simplified. In addition, the aid for products falling within CN codes 1901 90 99 and 2106 90 92 should be reintroduced. For the purpose of setting the aid for supply to Madeira and the Canary Islands and in the interests of simplification, there should be a permanent reference to the Regulations fixing the export refund for similar products whenever such refunds are granted.(6) The CN code for breeding rabbits changed on 1 January 2002. The CN code for breeding rabbits should therefore be changed accordingly in Annex I(8) and Annex III(11). The supply to the Canary Islands of young breeding chickens weighing 2000 g or less (Annex III, part 11, CN code 0105 92 00 ) does not correspond to the real needs in the Canary Islands. Instead, grand-parents and parents of female chicks weighing less than 185 grammes (CN code ex 0105 11 ) should be supplied. Regulation (EC) No 21/2002 contains an incorrect CN code for frozen cuts of chicken (Annex III, part 11), which should be corrected.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committees for beef and veal, sugar, milk and milk products, poultrymeat and eggs and fresh fruit and vegetables,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 21/2002 is hereby amended as follows:1. parts 6 and 8 in Annex I are replaced by Annexes I and II to this Regulation, respectively;2. parts 8 and 9 in Annex II are replaced by Annexes III and IV to this Regulation, respectively;3. parts 6, 8, 9 and 11 in Annex III are replaced by Annexes V, VI, VII and VIII to this Regulation, respectively.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 April 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 21.7.2001, p. 11.(2) OJ L 198, 21.7.2001, p. 26.(3) OJ L 198, 21.7.2001, p. 45.(4) OJ L 8, 11.1.2002, p. 15.(5) OJ L 25, 29.1.2002, p. 26.(6) OJ L 222, 7.8.1992, p. 32.(7) OJ L 219, 4.8.1992, p. 37.ANNEX I"Part 6The beef and veal sectorForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>"ANNEX II"Part 8Eggs, poultry, rabbitsForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>"ANNEX III"Part 8The beef and veal sectorForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>NB:The product codes and footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), as amended."ANNEX IV"Part 9Milk and milk productsForecast supply balance and Community aid for the supply of Community productsForecast supply balance per calendar year>TABLE>Community aid for the supply of Community products>TABLE>>TABLE>"ANNEX V"Part 6SugarForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>"ANNEX VI"Part 8The beef and veal sectorForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>NB:The product codes and footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), as amended."ANNEX VII"Part 9Milk and milk productsForecast supply balance and Community aid for the supply of Community productsForecast supply balance per calendar year>TABLE>Community aid for the supply of Community products>TABLE>>TABLE>"ANNEX VIII"Part 11Eggs, poultry, rabbitsForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>"